Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 1/29/2021 have been considered.  Claims 1, 3, 5-8, 10, 12, and 14-17 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Response to Arguments
Arguments filed 1/29/2021 have been considered.
	The applicant argues that the combination requires the use of a battery and thus does not teach the claimed invention.   While the prior art combination may use a battery in conjunction with an induction coil the claims do not prevent the use of a battery.  The claims only require the use of an induction coil.  Additionally, the argument that a battery cannot be used due to the extra space needed is unpersuasive given the applicant’s own disclosure that a battery may be used (para [0047]).
	The proposed modification of Joseph is not improper. Joseph teaches the use of external electrodes on implantable devices to prevent biofilm buildup and suggests that this solution is applicable to various implantable devices including cochlear implants.  While Joseph’s exemplary device 
	The arguments regarding claim 5 do not address the obviousness statement and the combination of the two references when read together.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The prior art rejections, however, are withdrawn as the coil in Kasic will not only produce the voltage when the coil is inductively coupled to the wireless charging source. Given the written description and enablement rejections below, it is unclear any that prior art coil would only have the voltage when inductively coupled to the wireless charging source.  The rejections would otherwise be maintained as Kasic teaches a wireless charging source (external unit 160) that produces a voltage in the coil (118) within the housing of the cochlear implant (para [0037], [0042]; fig 2b). Kasic teaches that the external unit and the coil can also transmit data and instructions but this is noted to be taught in the alternative (para [0042]) thus there is an embodiment with only wireless charging taught and an embodiment with data transfer and wireless charging.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10, and 12-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	With regards to claims 1 and 10, the new limitations are not supported in the specification.  Specifically, the claims require that a voltage is induced in the coil only when the coil is inductively coupled to the wireless charging source (presumably to wirelessly charge).  This is not positively supported in the specification. Additionally, “only” is a term that functions as a negative limitation to exclude all other possible ways that a voltage could be induced in the coil.  The voltage could be induced by any changing magnetic field and not only the claimed charging source. For example, a moving magnet nearby or wireless information transfer as in Kasic para [0042].  Not all possible moving magnetic field 
	Dependent claims are rejected for at least the same reasons as the claims from which they depend.

Claims 1, 3, 5-8, 10, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	With regards to claims 1 and 10, the specification does not enable providing a coil that only has a voltage induced in it when connected to a wireless charging source.  In making this determination the Wands factors are considered.  Those factors being the following:
	(A) The breadth of the claims;
	(B) The nature of the invention;
	(C) The state of the prior art;
	(D) The level of one of ordinary skill; 
	(E) The level of predictability in the art;
	(F) The amount of direction provided by the inventor;
	(G) The existence of working examples; and
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	A changing magnetic field of any kind caused by anything generally induces current to flow through a coil and thus induces a voltage. It is not clear how the applicant is preventing other changing magnetic fields outside the field created by inductive charging from inducing the voltage. While the level 
	The dependent claims are rejected for the same reasons as the claims from which they depend. 


Claims 1, 3, 5-8, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 1, in line 4 something is missing between “separate from” and “having”.  It is unclear what the cochlear implant is separate from.
	Dependent claims are rejected for the same reasons.
	Claim 12 is written to depend on itself.  It is interpreted for the purpose of examination to depend on claim 10.
	Dependent claims are rejected for the same reasons.
	Claims 14-17 depend directly (claim 14) or indirectly (15-17) on cancelled claim 13.  The claims will be interpreted as if claim 14 depended on claim 12 which depends on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799